DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on August 3, 2021.
Claims 1, 4 – 7, 9 – 10, 15, 18 – 24 and 26 – 28 have been amended and are hereby entered.
Claims 2, 3, 16 and 17 have been cancelled.
Claims 29 and 30 have been added.
Claims 1, 4 – 7, 9 – 10, 15, 18 – 24, and 26 – 30 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that the first and second component comprise “a nylon.” As nylon is a polyamide, it is unclear whether the nylon in claim 9 is the polyamide in claim 1 or is an additional component.
For examination purposes, the claim is interpreted to encompass either option.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 -7, 9, 10, 15, 18 - 24, and 26 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Segraves (US4069363) in view of Lichscheidt (US5688594).
As per claims 1, 5 -7, 15, and 19 - 22, Segraves teaches:
A cardable crimped multicomponent staple fiber comprising a first component comprising a first length, and a first cross sectional center of mass, wherein the first component comprises a first polyamide polymer and a second component comprising a second length, and a second cross-sectional center of mass wherein the second component comprises a second polyamide polymer, wherein the first cross-sectional center of mass and the second cross sectional center of mass are eccentric ([Abstract]: “A crimpable nylon bicomponent filament having a sheath of a selected polyamide on an eccentric core of a random copolymer of hexamethylene dodecanedioamide and ε-caproamide units.” The first polyamide component is the polyamide sheath. The second polyamide component is the copolymer of hexamethylene dodecanedioamide and ε-caproamide. As they are filaments, they will inherently have a length and a cross-
Wherein the first component and the second component are extruded and combined to form an extruded multicomponent latent-crimping fiber, and the cardable, crimped, multicomponent staple fiber is formed by cutting and crimping the extruded multicomponent latent-crimping fiber, wherein the crimping  is either before, during or after the cutting and wherein the fiber is extruded and drawn to optimize tenacity (Segraves teaches that the fibers are extruded (Column 2, Lines 6 – 10), drawn (Column 2, Lines 50 – 54), cut (Column 4, Lines 10 – 15), and crimped (Column 3, Lines 25 – 30).  Additionally or alternatively, Examiner notes that the above claim limitations are product by process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or 
Segraves teaches that the high shrinkage force of the copolymeric component makes possible the development of more than adequate crimp by shrinkage as compared to known crimpable filaments which have not had sufficient differential shrinkage to develop adequate crimp. (Column 3, Lines 24 – 33). Seagraves does not teach:
Wherein a shrinkage differential between the first length and the second length is from 0.01 to about 20%
Lichscheidt teaches a hybrid yarn consisting of filaments having one variety having a lower heat shrinkage and at least one variety having a higher heat shrinkage, wherein the filaments crimp under heat (Abstract). Lichscheidt also teaches that these filaments can contain polyamides, such as nylon-6, and nylon-6,6 (Column 6, Lines 6 – 13). Lichscheidt teaches that the maximum dry heat shrinkage difference between the two components is preferably 5 to 75% (Column 4, Lines 21 – 26). Lichscheidt teaches that this heat shrinkage ensures adequate deep-drawability (Column 4, Lines 21 – 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a multicomponent fiber of Segraves, with a shrinkage differential, such as within the claimed differential, as it is within the level of ordinary skill to determine a suitable shrinkage differential to predictably produce a fiber that ensures adequate deep-drawability as taught by Lichscheidt (Column 4, Lines 21 – 26).
Regarding the tenacity of the multicomponent staple fibers before and after crimping, wherein the tenacity is the tenacity at break (as per claims 6 and 20) and wherein the tenacity is the tenacity at 7% elongation (as per claims 7 and 21), the prior art combination is silent with respect to the tenacity of the fiber prior to crimping. However, given that tenacity is a property of the polymer, and that the fibers of the prior art combination are only being modified by heat to be crimped, it is the Examiner’s position the property of tenacity before and after crimping is considered to naturally flow from the teachings of the prior art and would be expected be remain constant at least to the amount claimed, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are considered to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.)
As per claims 4 and 18, Segraves teaches: 
The multicomponent latent-crimping staple fiber wherein the multicomponent latent crimping staple fiber is selected from a heat-crimped fiber, a humidity crimped fiber, a water crimped fiber, a light-crimped fiber and a combination thereof (Column 3, Lines 25 – 30: “The unexpectedly high shrinkage force of the copolymeric component makes possible the development of more than adequate crimp by shrinkage in fabric form. Heat treatment of the order of 100°C, as routinely used during customary fabric finishing, is sufficient to develop this crimp.”)
As per claims 9, 23, 24, and 26, Segraves teaches:
Wherein the first component comprises a nylon and the second component comprises a nylon (Column 3, Line 67 – Column 4, Line 4: “While the 6-12//6-12/6, 6-6//6-12/6 and 6//6-12/6 nylon yarns disclosed herein (6-6 nylon is polyhexamethylene adipamide; // separates sheath and core components and / separates polymer units in the copolymeric core) are especially well suited as hosiery leg yarns, their use is by no means so limited.)
Wherein the tenacity at break is at least 5.5 prior to non-mechanically crimping, and wherein the tenacity at break after non-mechanically crimping is at least 70% of the tenacity at break prior to non-mechanically crimping (Using the formula provided by Segraves in Column 4, Lines 4 – 52, the tenacity at the break after crimping can be calculated using the data provided in Tables 1 and 3 to values of 6.8 and 7.8, respectively. As the tenacity of the fibers would be expected to remain relatively constant as there is no chemical change in the polymers, the tenacity prior to crimping would be approximately 6.8 and 7.8, which is within the claimed range.)
Segraves is silent regarding the properties of tenacity at 7% elongation before and after crimping and the tenacity at break before crimping. However, since Segraves teaches filaments with the same Nylon composition and tenacity at break values as that claimed, the property of the tenacity at 7% elongation is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
As per claims 10 and 27, Segraves teaches:
A fabric comprising the multicomponent latent-crimping staple fiber (Column 3, Lines 47 – 50: “Because of its unique balance of properties… the as drawn yarn can be knit directly into a fabric.”)
As per claim 28, Segraves teaches:
A garment comprising the non-mechanically-crimped staple fiber (Column 9, Lines 16 – 17: “Pantyhose are knit using the above yarns for the leg portions.”)

Claim 22 is rejected under 35 U.S.C. 103 as obvious over Segraves (US4069363) in view of Lichscheidt (US5688594) as applied to claims 1, 4 -7, 9, 10, 15, 18 - 24, and 26 - 28 above, and further in view of Bach (US4740339A).
As per claim 22, the prior art combination teaches all the limitations of claim 1. While the prior art combination teaches crimpable nylon bicomponent filaments (Segraves, Abstract) suitable for use in pantyhose, wherein both the core and sheath comprise nylon and the sheath comprises nylon 6,6, the prior art combination does not appear to teach that the core and sheath component each contain nylon 6,6, with relative viscosities within the claimed ranges and a difference between the relative viscosities of at least 20.
Bach teaches crimpable bicomponent polyamide conjugate filaments that are particularly useful in the construction of stretch garments, such as pantyhose (Abstract). Bach teaches that while nylon 66 is the preferred polyamide, other polyamides may be used including nylon 6-612 and others (Column 6, Lines 5 – 29, Column 21 Lines 43 - 55).  Bach teaches that the two components can be nylon 66 polyamides of different relative viscosities wherein the difference in relative viscosities between the components is at least 30 and the relative viscosity of the see Examples 1-13). By providing polymers in the conjugate filaments with different inherent viscosities, it is possible to produce fibers that develop crimp under mild conditions (Column 2, Lines 21 – 26).
It would have been obvious to one of ordinary skill in the art to form the crimpable bicomponent polyamide filament of the prior art combination, and substituting the polyamide core of the prior art combination with a nylon 6,6 polymer, wherein each of the nylon 6,6 polymers in the core and sheath comprise relative viscosities within the claimed range and with the claimed difference, as taught by Bach, motivated by the desire to predictably produce fibers that have the ability when subjected to mild conditions to develop crimp (Column 2, Lines 21 – 26), using a polyamide as the core component known in the art to be functionally equivalent and predictably suitable for forming crimpable conjugate filaments.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as obvious over Segraves (US4069363) and Lichscheidt (US5688594) as applied to claims 1, 4 -7, 9, 10, 15, 18 - 24, and 26 - 28 above, and further in view of Kothari (Kothari, V.K. Polyester and Polyamide Fibres – Apparel Applications.” Polyesters and Polyamides. 2008. 419 – 440.)
As per claims 29 and 30, the prior art combination teaches that the filaments may be cut to staple fibers (Seagraves, Column 4, Lines 10 – 11). The prior art combination does not teach:
The staple fiber having a length of about 3 mm to about 25 cm
Kothari teaches that polyamide fibers for apparel are cut to staple lengths in a range of 60 – 150 mm (Page 426, Paragraph 2). This is the same application as taught by the prior art combination (Segraves, Column 3, Line 67 – Column 4, Line 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to cut the fibers of the prior art combinat to a staple fiber length, such as with the claimed range, as Kothari teaches that these lengths are predictably suitable staple fiber lengths for apparel applications (Page 426, Paragraph 2).

Response to Amendments
Applicant’s amendments to the claims, filed August 3, 2021, caused the withdrawal of the rejection of claims 1 – 7, 9, 10 , 15 – 2, and 26 – 28 as indefinite under 35 U.S.C. 112(b) as set forth in the office action mailed February 3, 2021.
Applicant’s amendments to the claims, filed August 3, 2021, caused the withdrawal of the rejection of claims 1 - 7, 9, 10, 15 - 21, 23, 24 and 26 – 28 under 35 U.S.C. 102/103 as anticipated by, or in the alternative as obvious over Segraves as set forth in the office action mailed February 3, 2021.
Applicant’s amendments to the claims, filed August 3, 2021, caused the withdrawal of the rejection of claim 22 under 35 U.S.C. 103 as obvious over Segraves in view of Bach as set forth in the office action mailed February 3, 2021.

Response to Arguments
Applicant's arguments filed August 3, 2021, have been fully considered but they are not persuasive.
Applicant argues that the filaments of Segraves are heat-treated after forming into a fabric to crimp and induce shrinkage and that a filament in a yarn of a fabric is per se not cardable. Examiner respectfully disagrees. The limitation “cardable” only requires that the filaments be capable of being carded. The filaments of Segraves would be capable of being carded, once they are removed from the fabric, therefore meeting the claimed limitations. Furthermore, claims 10, 27, and 28 require a fabric comprising the cardable fiber, proving that the cardable limitation is only directed to the fiber, not the fabric as a whole.
Applicant argues that the filaments are continuous filaments. Examiner respectfully disagrees. Segraves clearly teaches in Column 4, Lines 10 – 11 that the filaments may be cut to staple length filaments.
Applicant argues that Segraves’ air texturing process would cause some damage to the fiber surface which would in turn reduce tenacity as compared to untexturized fibers. Examiner respectfully disagrees. Examiner is not arguing that there would be no change in tenacity in the fibers after processing; merely that the tenacity would be expected to remain relatively constant, at least to the amount claimed. Applicant does not appear to argue nor provide evidence that the deterioration of the process of Segraves would result in fibers with a reduction of tenacity outside of the claimed range.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789